Exhibit 10.1


AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT



as of March 15, 2010




WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
1133 Avenue of the Americas
New York, New York 10036


Ladies and Gentlemen:


Wachovia Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”) and the parties to the Loan
Agreement as lenders (individually, each a “Lender” and, collectively,
“Lenders”) and American Biltrite Inc., a Delaware corporation (“ABI”), Ideal
Tape Co., Inc., a Delaware corporation (“Ideal Tape”), K&M Associates L.P., a
Rhode Island limited partnership (“K&M”; together with ABI and Ideal Tape, the
“US Borrowers”), American Biltrite (Canada) Ltd., a Canadian corporation
(“Canadian Borrower”; together with US Borrowers, the “Borrowers”), 425 Dexter
Associates, L.P., a Rhode Island limited partnership (“Dexter”), Ocean State
Jewelry, Inc., a Rhode Island corporation (“Ocean State”), Majestic Jewelry,
Inc., a Delaware corporation (“Majestic”), American Biltrite Far East, Inc., a
Delaware corporation (“Far East”; together with Dexter, Ocean State and
Majestic, the “US Guarantors”) have entered into certain financing arrangements
pursuant to which Agent and Lenders may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Loan and
Security Agreement, dated as of June 30, 2009, by and among Agent, Lenders,
Borrowers and Guarantors (as amended, the “Loan Agreement”), and the agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto (all of the foregoing, together with Amendment No.
1 to Loan and Security Agreement, dated as of July 15, 2009 and this Amendment
No. 2 to Loan and Security Agreement (“Amendment No. 2”), as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”).
 
Borrowers have requested that Agent and Lenders agree to amend the Loan
Agreement as set forth herein, and Agent and Lenders have agreed to accommodate
Borrowers’ request.  The parties hereto wish to enter into this Amendment No. 2
to evidence and effectuate such amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.
 
In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Interpretation.  All capitalized terms used herein shall have the
meanings assigned thereto in the Loan Agreement and the other Financing
Agreements, unless otherwise defined herein.
 
2.           Amendments to Loan Agreement.
 
(a)           Additional Definitions.  As used herein, the following terms shall
have the respective meanings given to them below, and the Loan Agreement and the
other Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:
 
“Amendment No. 2” shall mean Amendment No. 2 to Loan and Security Agreement,
dated as of March __, 2010, by and among Borrowers, Guarantors, Agent and the
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 
“Financial Covenant Trigger Event” shall mean if, at any time, Global Excess
Availability is less than $6,000,000; provided, that, any such Financial
Covenant Trigger Event shall cease to exist to the extent that Global Excess
Availability is greater than $6,000,000 for thirty (30) consecutive days.
 
(b)           Eligible Accounts.  Subparagraph (l) of the definition of
“Eligible Accounts” set forth in Section 1.58 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
 
“(l)           (i) the aggregate amount of such Accounts owing by a single
account debtor (other than the account debtors of certain Borrowers as set forth
in subsections (ii), (iii), (iv), (v) and (vi) of this subparagraph (l)) to any
Borrower do not constitute more than fifteen (15%) percent of the aggregate
amount of all otherwise Eligible Accounts, (ii) such Accounts owing by Surface
Shields, Inc. to Ideal Tape do not constitute more than twenty (20%) percent of
the aggregate amount of all otherwise Eligible Accounts of Ideal Tape (but the
portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Accounts), (iii) such Accounts owing by Wal-Mart Stores, Inc. to
K&M do not constitute more than fifty (50%) percent of the aggregate amount of
all otherwise Eligible Accounts of K&M (but the portion of the Accounts not in
excess of the applicable percentages may be deemed Eligible Accounts), (iv) such
Accounts owing by Kohl’s Illinois, Inc. to K&M do not constitute more than
thirty (30%) percent of the aggregate amount of all otherwise Eligible Accounts
of K&M (but the portion of the Accounts not in excess of the applicable
percentages may be deemed Eligible Accounts), (v) such Accounts owing by each of
Kmart Corporation and Macy’s, Inc. to K&M do not, in each case, constitute more
than twenty (20%) percent of the aggregate amount of all otherwise Eligible
Accounts of K&M (but the portion of the Accounts not in excess of the applicable
percentages may be deemed Eligible Accounts) and (vi) such Accounts owing by
Mohawk Industries, Inc. to Canadian Borrower do not constitute more than twenty
(20%) percent of the aggregate amount of all otherwise Eligible Accounts of
Canadian Borrower (but the portion of the Accounts not in excess of the
applicable percentages may be deemed Eligible Accounts);”
 

 
2

--------------------------------------------------------------------------------

 
 
(c)           Repurchase of Capital Stock.  Section 9.11 of the Loan Agreement
is hereby amended and restated by replacing the period at the end of
subparagraph (d) with “; and”, and adding new subparagraph (e) as follows:
 
“(e)           Borrowers and Guarantors may repurchase issued and outstanding
Capital Stock of Borrowers and Guarantors in addition to those repurchases
permitted under Section 9.11(d) above; provided, that, as to any such
repurchase, each of the following conditions is satisfied: (i) as of the date of
the payment for such repurchase and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
and (iv) the aggregate amount of all payments for such repurchases during the
term of this Agreement shall not exceed $50,000.”
 
(d)           Fixed Charge Coverage Ratio.  Effective as of the date of this
Amendment No. 2, Section 9.17(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“(a)           Fixed Charge Coverage Ratio.  If a Financial Covenant Trigger
Event shall occur, then, as of the end of each month, Borrowers and Guarantors
shall maintain, on a consolidated basis, a Fixed Charge Coverage Ratio of not
less than the ratio set forth below for each respective period as set forth
below:
 
Period
Ratio
for the seven (7) month period ending January 31, 2009
1.0:1.0
for the eight (8) consecutive month period ending February 28, 2010
1.0:1.0
for the nine (9) consecutive month period ending March 31, 2010
1.0:1.0


 
3

--------------------------------------------------------------------------------

 


Period
Ratio
for the ten (10) consecutive month period ending April 30, 2010
1.0:1.0
for the eleven (11) consecutive month period ending May 31, 2010
1.0:1.0
for the twelve (12) consecutive month period ending June 30, 2010 and as of the
end of each month thereafter (calculated on a trailing twelve (12) consecutive
month basis)
1.0:1.0



 
(e)           Minimum EBITDA.  Effective as of the date of this Amendment No. 2,
Section 9.17(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“(b)           Minimum EBITDA.  If a Financial Covenant Trigger Event shall
occur, then, as of the end of each month, Borrowers and Guarantors shall
maintain, on a consolidated basis, EBITDA of not less than the amount set forth
below for each respective period as set forth below:
 
Period
Minimum
EBITDA
for the seven (7) month period ending January 31, 2009
$2,440,000
for the eight (8) consecutive month period ending February 28, 2010
$2,210,000
for the nine (9) consecutive month period ending March 31, 2010
$2,210,000
for the ten (10) consecutive month period ending April 30, 2010
$2,390,000


 
4

--------------------------------------------------------------------------------

 


Period
Minimum
EBITDA
for the eleven (11) consecutive month period ending May 31, 2010
$2,670,000
for the twelve (12) consecutive month period ending June 30, 2010
$3,340,000
for the twelve (12) consecutive month period ending July 31, 2010
$3,390,000
for the twelve (12) consecutive month period ending August 31, 2010
$2,870,000
for the twelve (12) consecutive month period ending September 30, 2010
$3,090,000
for the twelve (12) consecutive month period ending October 31, 2010
$3,450,000
for the twelve (12) consecutive month period ending November 30, 2010
$3,540,000
for the twelve (12) consecutive month period ending December 31, 2010 and as of
the end of each month thereafter (calculated on a trailing (12) consecutive
month basis)
$3,500,000



 
3.           Amendment Fee.  In addition to any other fees payable under the
Loan Agreement, in consideration of the loans and advances as provided for
hereunder, Borrowers shall pay to Agent in immediately available funds an
amendment fee in the amount of $30,000.  The amendment fee shall be fully earned
and payable as of the date hereof.  Such fee may be charged by Agent to any loan
account of Borrowers.
 
4.           Conditions Precedent.  This Amendment No. 2 shall not be effective
until each of the following conditions precedent are satisfied in a manner
reasonably satisfactory to Agent:
 

 
5

--------------------------------------------------------------------------------

 

(a)            the receipt by Agent of this Amendment No. 2, duly authorized and
executed by Borrowers and Guarantors;
 
(b)           the receipt by Agent of the amendment fee set forth in Section 3
above; and
 
(c)           immediately prior, and immediately after giving affect to the
amendments and agreements set forth herein, there shall exist no Event of
Default or event or condition which, with the giving of notice, passage of time,
or both, would constitute an Event of Default.
 
5.           Effect of this Amendment No. 2.  This Amendment No. 2 constitutes
the entire agreement of the parties with respect to the subject matter hereof
and thereof, and supersedes all prior oral or written communications, memoranda,
proposals, negotiations, discussions, term sheets and commitments with respect
to the subject matter hereof and thereof.  Except as expressly amended and
waived pursuant hereto, no other changes or modifications or waivers to the
Financing Agreements are intended or implied, and in all other respects the
Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof.  To the extent that any
provision of the Loan Agreement or any of the other Financing Agreements are
inconsistent with the provisions of this Amendment, the provisions of this
Amendment shall control.
 
6.           Further Assurances.  The parties hereto shall execute and deliver
such additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 2.
 
7.           Governing Law.  The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
 
8.           Binding Effect.  This Amendment No. 2 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
9.           Counterparts.  This Amendment No. 2 may be executed in any number
of counterparts, but all of such counterparts shall together constitute but one
and the same agreement.  In making proof of this Amendment No. 2, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto.  Delivery of an executed counterpart of this
Amendment No. 2 by telecopier shall have the same force and effect as delivery
of an original executed counterpart of this Amendment No. 2.  Any party
delivering an executed counterpart of this Amendment No. 2 by telecopier also
shall deliver an original executed counterpart of this Amendment No. 2, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 2 as to such
party or any other party.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
6

--------------------------------------------------------------------------------

 


 
U.S. BORROWERS
 
CANADIAN BORROWER
AMERICAN BILTRITE INC.
 
By:            /s/Richard G. Marcus______________
Name:       Richard G. Marcus________________
Title:          President                   
AMERICAN BILTRITE (CANADA) LTD.
 
By:            /s/Richard G. Marcus______________
Name:       Richard G. Marcus________________
Title:          President                    
 
IDEAL TAPE CO., INC.
 
By:            /s/Richard G. Marcus______________
Name:       Richard G. Marcus________________
Title:          President                    
 
 
K&M ASSOCIATES L.P.
 
By:  AIMPAR, Inc., its General Partner
 
By:            /s/Richard G. Marcus______________
Name:       Richard G. Marcus________________
Title:          President                    
 
           
[SIGNATURES CONTINUED ON NEXT PAGE]

 
 
[Signature Page to Amendment No. 2 to LSA]
 
 
 

--------------------------------------------------------------------------------

 
 

 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
     
U.S. GUARANTORS
 
 
425 DEXTER ASSOCIATES, L.P.
 
By:  AIMPAR, Inc., its General Partner
 
By:            /s/Richard G. Marcus         
Name:       Richard G. Marcus           
Title:          President                   
     
OCEAN STATE JEWELRY, INC.
 
By:            /s/Richard G. Marcus         
Name:       Richard G. Marcus           
Title:          President                   
     
AMERICAN BILTRITE FAR EAST, INC.
 
By:            /s/Richard G. Marcus         
Name:       Richard G. Marcus           
Title:          President         
     
MAJESTIC JEWELRY, INC.
 
By:            /s/Richard G. Marcus         
Name:       Richard G. Marcus           
Title:          President                    
           
[SIGNATURES CONTINUED ON NEXT PAGE]

 
[Signature Page to Amendment No. 2 to LSA]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
     
ACCEPTED AND AGREED:
     
AGENT:
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Mark J Breier           
Name:       Mark J. Breier                  
Title:          Managing Director            
 
 
ISSUING BANK:
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Mark J Breier           
Name:       Mark J. Breier                  
Title:          Managing Director______________    
 
 
LENDERS:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Mark J Breier           
Name:       Mark J. Breier                  
Title:          Managing Director______________    
 
 
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)
 
By:            /s/ Laurence S. Forte        
Name:       Laurence S. Forte________________ 
Title:          Managing Director_______________  
 
     

 
 
[Signature Page to Amendment No. 2 to LSA]
